 


109 HR 3468 IH: Hawaii Invasive Species Prevention Act
U.S. House of Representatives
2005-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 3468 
IN THE HOUSE OF REPRESENTATIVES 
 
July 27, 2005 
Mr. Case introduced the following bill; which was referred to the Committee on Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To recognize the unique ecosystems of the Hawaiian islands and the threat to these ecosystems posed by non-native plants, animals, and plant and animal diseases, to require the Secretary of Agriculture and the Secretary of the Interior to expand Federal efforts to prevent the introduction in Hawaii of non-native plants, animals, and plant and animal diseases, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Hawaii Invasive Species Prevention Act. 
2.FindingsCongress finds the following: 
(1)The uniqueness of the Hawaiian islands lies in part due to their isolation from continental landmasses, their great topographic and climatic diversity, and the intervals between natural colonization (colonization without human assistance) of the Hawaiian islands by new plant or animal species, which have been on the order of thousands of years. 
(2)The resulting evolution in isolation over time has often led to the generation of species entirely unique to particular islands and found nowhere else, and such isolation also often meant the absence of natural predatory or competitive species.  
(3)The natural geographic isolation of the Hawaiian islands is no match for the advancement of human activities, including transportation and global commerce, and native biota and ecosystems are being overwhelmed by the introduction and establishment of non-native plant and animal species and plant and animal diseases associated with such species. 
(4)More than 5,000 species of non-native plants and animals have become established in the Hawaiian islands in the past 200 years, which represents a rate of successful colonization of new species every 18 days. 
(5)Although not all new species introductions alter ecosystem function and structure, damage agriculture, or cause human health or other safety hazards, the introduction of invasive species to the Hawaiian islands has resulted in the extinction of native species, the destruction of native forests, and the spread of disease and costs the State of Hawaii millions of dollars in crop losses.  
(6)For example, Miconia calvescens, an aggressive weedy tree from South America, has established itself in Hawaii and threatens Hawaii’s tropical forests and the watersheds those forests support, and the resulting decreased water infiltration in just two of Hawaii’s priority watersheds could amount to additional water costs of $13 million annually.  
(7)Just one new invasive species, such as the the brown tree snake, could change the very character of the Hawaiian islands. In addition to its devastating impacts on fragile native bird populations, the venomous brown tree snake poses a public health risk because it bites people and pets, threatens poultry farms because it feeds on chickens and eggs, and presents the risk of dangerous and costly power outages because it climbs electrical lines causing short circuits in power supply. 
(8)Although Congress responded to the danger of the brown tree snake by enacting the Brown Tree Snake Control and Eradication Act of 2004 (Public Law 108–384; 7 U.S.C. 8501 et seq.), many more invasive species, including fire ants and West Nile Virus, threaten to invade Hawaii and cause further environmental and economic damage. 
(9)The current Federal statutory and regulatory regime is not sufficient to minimize the introduction of invasive species into Hawaii and the environmental, economic, and social harm that would result from the introduction of additional invasive species.  
3.Definitions In this Act: 
(1)DiseaseThe term disease means any living stage of a bacterium, a fungus, a virus or viroid, an infectious agent or other pathogen, or any other article similar to or allied with any of these specified articles, that can directly or indirectly cause economic or environmental harm or harm to human health.   
(2)IntroductionThe terms introduce and introduction refer to the intentional or unintentional dissemination, placement, release, or escape of a species as a result of human activity outside of the range where the species is commonly found. 
(3)Invasive speciesThe term invasive species means any species, including its seeds, eggs, spores, or other biological material capable of propagating that species, whose introduction does or is likely to cause economic or environmental harm or harm to human health.  
(4)SecretaryThe term Secretary concerned means— 
(A)the Secretary of the Interior, with respect to matters under the jurisdiction of the Department of the Interior; and 
(B)the Secretary of Agriculture, with respect to matters under the jurisdiction of the Department of Agriculture. 
(5)SecretariesThe term Secretaries means both the Secretary of the Interior and the Secretary of Agriculture. 
(6)SpeciesThe term species means a group of organisms all of which have a high degree of physical and genetic similarity, generally interbreed only among themselves, and show persistent differences from members of allied groups of organisms.   
4.Statement of policy regarding Federal obligations related to preventing the introduction of invasive species in Hawaii 
(a)Sense of congressIt is the sense of Congress that there exists a need for improved and better coordinated control, interdiction, and eradication of invasive species and diseases on the part of the United States and other interested parties to prevent the introduction or spread of invasive species or diseases in Hawaii. 
(b)United States policyIt is the policy of the United States to fund and support coordinated and concerted programs and activities to control, interdict, and prevent the introduction or spread of invasive species and diseases in Hawaii. 
(c)Preventing introductionNotwithstanding any other provision of law, to the extent practicable, no Federal agency may authorize, fund, or carry out any action that would likely cause or promote the introduction or spread of invasive species and diseases in Hawaii. All Federal agencies shall consider invasive species and disease issues, to the extent possible, when planning any activity that may cause the accidental introduction of invasive species and diseases in Hawaii.  
5.Legal mechanisms to control the introduction and spread of invasive species or diseases in Hawaii 
(a)Imposition of quarantineUsing the authorities available to the Secretary concerned under section 412 of the Plant Protection Act (7 U.S.C. 7712), section 10406 of the Animal Health Protection Act (7 U.S.C. 8305), section 42 of title 18, United States Code, section 3015 of title 39, United States Code, the Alien Species Prevention and Enforcement Act of 1992 (section 631 of Public Law 102–393; 39 U.S.C. 3015 note), section 3 of the Lacey Act Amendments of 1981 (16 U.S.C. 3372), and the Nonindigenous Aquatic Nuisance Prevention and Control Act of 1990 (16 U.S.C. 4702 et seq.), the Secretaries shall impose a quarantine on the State of Hawaii to prevent the introduction of invasive species and diseases in Hawaii. 
(b)Establishment of system of quarantine protocols 
(1)RulemakingNot later than two years after the date of the enactment of this Act, the Secretaries shall issue rules regarding the establishment of a system of post-arrival quarantine protocols for all persons, baggage, cargo, containers, packing materials, and other items travelling or being shipped to Hawaii from domestic and foreign locations. 
(2)Funding source for regulationsThe Secretaries shall use funds otherwise available for the operation of the Department of Agriculture and the Department of the Interior to issue the rules required by paragraph (1). 
(3)Conditions on implementation of quarantine protocolsThe system of post-arrival quarantine protocols established by rulemaking pursuant to paragraph (1) shall be operated at Federal expense and, as a result, may not be implemented until— 
(A)funds are specifically appropriated for the implementation of the system; or 
(B)a means of financing the system is specifically designated. 
(c)Use of federal officials to assist state and local effortsFederal quarantine, natural resource, conservation, and law enforcement officers and inspectors may enforce State and local laws of Hawaii regarding the importation, possession, or introduction of invasive species or diseases. 
(d)CooperationThe activities described in this section shall be carried out in cooperation with the Secretary of Homeland Security, the Secretary of Commerce, the Secretary of the Treasury, the government of Hawaii, and each of their respective quarantine, natural resource, conservation, and law enforcement agencies and officers, as appropriate. 
(e)Additional state and local efforts 
(1)Expedited consideration of state and local control proposalsNot later than two years after the date of the enactment of this Act, the Secretaries shall establish an expedited process for the State of Hawaii and its political subdivisions to seek the approval of the Secretaries to impose general or specific prohibitions or restrictions upon the introduction or movement of invasive species or diseases from domestic or foreign locations to Hawaii that are in addition to any prohibitions or restrictions imposed by the Secretaries. 
(2)Response to emergency threatsIn the event of an emergency or imminent threat from an invasive species or disease, the State of Hawaii may impose, for not longer than two years pending approval by the Secretaries under paragraph (1), general or specific prohibitions or restrictions upon the introduction or movement of that invasive species or disease that are in addition to the prohibitions or restrictions imposed by the Secretaries. 
(3)Funding sourceThe Secretaries shall use funds otherwise available for the operation of the Department of Agriculture and the Department of the Interior to carry out this subsection. 
6.Authorization of appropriationsThere is authorized to be appropriated to the Secretary concerned to carry out this Act for fiscal years 2007 through 2011 such sums as may be necessary.  
 
